DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2 of this claims appears to have a typo, wherein it should instead read --sectional area of the seal portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatham et al. (US 3,027,913).
Regarding claims 1-9, Chatham teaches (claims 1 and 9) a housing 62 (fig. 1) including an inlet channel 68, a valve chest (the spatial area between the inlet and the outlet), and an outlet channel 70; a seat member 67 provided around the inlet channel 68, the seat member 67 including a seat portion (angled portion); a valve element 61 pressed against the seat portion to close the inlet channel; a biasing member 72 configured to push the valve element toward the seat portion; a guide portion (internal 
wherein a shape of a pressure receiving surface of the valve element which surface (portion above O ring 60) contacts the seat portion is a conical shape that spreads from an upstream side toward a downstream side; (claim 7) the seat portion 67 being formed such that a sectional area of the seat portion increases from an upstream side toward a downstream side (slopping downward towards the chamber 69); (claim 8) wherein a portion, located at the valve chest, of the valve element includes a through hole 66 which penetrates the valve element in a direction intersecting with the axial direction of the valve element.

Conclusion
Clarke (US 3,027,913) teaches a valve including a damping chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799